Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 09 September 2021. Claims 2 and 12 were amended. Claims 2, 4-12, and 14-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-12, and 14-23 are rejected under 35 USC § 101
Claims 2, 4-11, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 2 recites (with reasonable interpretations in parenthesis):
receive an image of at least a portion of a testing device based on a test performed by a user that is a subject of a test, wherein the image is a color image (a person receives an image of a test strip, which are commonly used to determine the presence of analytes);
analyze the image to determine a color value of each of a plurality of pixels in the image, wherein the plurality of pixels are associated with a location in the image of the gold conjugate particles (the person then analyzes the image by looking at it and determining , and
wherein the color value of each of the plurality of pixels in the image is associated with a predetermined color having a color value range (for the purposes of this example, we’ll use the color red, which can range for dark to light red);
determine that the color value of certain ones of the plurality of pixels define the certain ones of the plurality of pixels as outliers (the person can determine that some parts of the test strip are outliers based on the color being too dark, too light, or too far away from where the analyte was placed on test strip. The person would then be considering  the particular set of pixels as outliers);
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels (the person looking at the strip can decide not to compare the outlier portions of the image, and therefore discard the analyses of these portions.);
perform a quantitative metric conversion using the color value of each of the remaining pixels and a number of the remaining pixels to create a conjugate concentration metric, wherein the conjugate concentration metric is a single normalized color value indicating an overall concentration strength (the person can then hold the image next to a control to compare the relative shade of red to a known bound concentration. For example, the control can include a wide range of the color red with multiple known concentration amounts/ranges);
compare the conjugate concentration metric to a control (Once the concentration is known from the previous step, it can be compared to known concentrations that indicate the presences of a disease or condition); and
based on the comparison, determine diagnostic test results including a positive or negative test result (if the concentration meets a predetermined threshold, this would indicate a positive or negative result).
Therefore, the claim as a whole are directed to “comparing a test strip to a control for diagnostic purposes”, which is an abstract idea because it is a mental process, or something capable of being performed in the human mind. “Comparing a test strip to a control for diagnostic purposes” is considered to be a mental activity because comparing a test strip to a control, by focusing on the level (relative darkness of a color) is an activity that can be performed in the human mind. A human is more than capable of performing the method as interpreted in the parenthesis after each element above. And those interpretations of the elements fall under the broadest reasonable interpretation of the limitations as they are currently presented.
This judicial exception is not integrated into a practical application. In particular, claim 2 recites the following additional elements:
wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample
a mobile device;
a server configured to:
store the image on the server;
store the conjugate concentration metric in association with the user that is the subject of the test;
transmit the diagnostic test results based on the digital image processing to the mobile device.
The additional elements of a generic mobile device and server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of the testing device including gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 2 is directed to an abstract idea.
Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Similar to the discussion above, the additional elements of the mobile device and the server merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The additional element of the testing device including gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample does no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). The additional elements of the mobile device/server sending and receiving information over a network, and storing information, is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is not significant enough to amount to more than the judicial exception. Accordingly, claim 2 is ineligible.

Dependent claims 4-5, 7-9, and 22 merely further limit the abstract idea and are thereby considered to be ineligible.

Dependent claim 6 further recites the additional elements:
A software application that causes the mobile device to:
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device;
detect when an alignment of the alignment graphic and the alignment target has taken place;
These additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, claim 6 is ineligible.



Dependent claims 10-11 recite additional elements. Claim 10 recites a server configured to:
determine if the diagnostic test results include a positive result; resent, if the diagnostic test results are positive, a telemedicine initiation option on a screen of the mobile device; determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Claim 11 recites a server configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over a network to a pharmacy.
Similar to the additional element recited in claim 2 and discussed above, the additional elements of the mobile device/server sending and receiving information over a network adds insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). The additional elements of initiating telemedicine meetings and sending prescription information to a pharmacy does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of telemedicine and pharmaceuticals (see MPEP 2106.05(h)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 10 and 11 are directed to an abstract idea.
Claims 10 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the mobile device/server sending and receiving information over a network is considered well-understood, routine, conventional activity, previously known to the industry. See MPEP 2106.05(d); see also buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Simply amending well-understood, routine, and convention information to a judicial exception is no significant to amount to more than the judicial exception. Further, the additional elements of initiating telemedicine meetings and sending prescription information to a pharmacy does no more than generally link the use of a judicial exception to a particular technological environment or field of use, the field of telemedicine and pharmaceuticals (see MPEP 2106.05(h)). Accordingly, claims 10 and 11 are ineligible.

Claims 12, 14-21, and 23 are parallel in nature to claims 2, 4-11, and 22. Accordingly claims 12, 14-21, and 23 are rejected as being directed towards ineligible subject matter based upon the same analysis for claims 2, 4-11, and 22 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6-9, 12, 14, 16-19, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318) in view of Burg (U.S. 2015/0308961).
Regarding claim 2, Lukkarinen discloses a system comprising:
a mobile device (See Lukkarinen page 11 lines 3-15 , system can include a mobile device); and
a server (See Lukkarinen Page 11 lines 16-27, system can include a server apparatus) configured to:
receive, from the mobile device, an image of at least a portion of a testing device based on a test performed by a user that is a subject of a test (See Lukkarinen page 12 lines 1-10; mobile device can take images of test device and send them to the server; page 2 lines 4-7, the device can be used at home, meaning the user is performing the test and taking the picture), wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample (See Lukkarinen page 25 lines 27 to page 26 line 6; test device includes gold particles capable of binding with antibodies or antigens in a biologic sample);
store the image on the server (See Lukkarinen Page 11 lines 16-27; image is transferred to server for analysis);
in a testing process, perform digital image processing on the image, wherein, to perform the digital image processing on the image, the server is further configured to:
analyze the image to determine a … value of each of a plurality of pixels in the image, wherein the plurality of pixels are associated with a location in the image of the gold conjugate particles, (See Lukkarinen Page 14 line 27 to page 15 line 33; the system can bring out pixels that are darker than most of the surrounding pixels (the darker pixels are those which have gold particles reacting with the antibodies or antigens));
store the conjugate concentration metric in association with the user that is the subject of the test (See Lukkarinen Page 10 lines 20-25; the analyzer tool can store results of the test for later use.);
compare the conjugate concentration metric to a control (See Lukkarinen Page 7 lines 10-13; page 18 line 30 to page 19 line 6; page 7 line 34 to page 8 line 7; page 9 lines 27-33; server apparatus can compare the reaction level to limits, such as a normal level); and
based on the comparison, determine diagnostic test results including a positive or negative test result (See Lukkarinen page 2 lines 14-26 part of the disclosed method includes showing the test results and conclusion drawn from the test (i.e. positive or negative results)); and
transmit the diagnostic test results based on the digital image processing to the mobile device (See Lukkarinen Page 16 lines 34-36; after the analysis is done, the results are sent to the mobile device).
Lukkarinen does not disclose; 
analyze the image to determine a color value of each of a plurality of pixels in the image, wherein the plurality of pixels are associated with a location in the image of the gold conjugate particles (as discussed above, Lukkarinen does determine a value to the pixel, but it discloses gray and black, not specifically “color.”);
wherein the color value of each of the plurality of pixels in the image is associated with a predetermined color having a color value range;
determine that the color value of certain ones of the plurality of pixels define the certain ones of the plurality of pixels as outliers; and
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels;
perform a quantitative metric conversion using the color value of each of the remaining pixels and a number of the remaining pixels to create a conjugate concentration metric, 
wherein the conjugate concentration metric is a single normalized color value indicating an overall concentration strength.
Burg teaches:
analyze the image to determine a color value of each of a plurality of pixels in the image, wherein the plurality of pixels are associated with a location in the image of the gold conjugate particles (See Burg [0068] the system can compare color values, including a range of values.);
wherein the color value of each of the plurality of pixels in the image is associated with a predetermined color having a color value range (See Burg [0068] the system can compare color values, including a range of values.);
determine that the color value of certain ones of the plurality of pixels define the certain ones of the plurality of pixels as outliers (See Burg [0101] the quality of the identified regions is further improved by rejecting outlier points (i.e. pixels). In order to reject these outliers, the system is understood to be able to first identify which pixels are considered outliers.); and
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels (See Burg [0101] “Additionally, the quality of the identified CTP region is further improved by conditionally rejecting anomalous color points, which fall far outside of the nominally uniform color across the test panel. Such conditional rejection ;
perform a quantitative metric conversion using the color value of each of the remaining pixels and a number of the remaining pixels to create a conjugate concentration metric (See Burg [0113] the corrected color value of the test strip (corrected by rejecting the outlier points in [0101]) is compared with color values from the corresponding standard to determine the analyte concentration of the sample solution. Therefore, the system used the color value of the remaining pixels as part of determining the concentration.), 
wherein the conjugate concentration metric is a single normalized color value indicating an overall concentration strength (See Burg [0068] the color strip is compared to a manufacturing interpretation color chart (MICC) in order to determine concentration. This comparison is an interpolation process. The MICC includes a plurality of color samples corresponding to the range of possible color changes of the CTP being tested. The various color samples correspond to CTP color change over a range of analyte concentrations or titration level (e.g. absent, normal, positive, very positive, etc.). These are examples of a normalized color values indicating an overall concentration strength.);
The system of Burg is applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include multiple immunoassay test strips and remove outlier pixels as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen 

Regarding claim 4, Lukkarinen discloses the system of claim 2 as discussed above. Lukkarinen does not disclose a system, wherein:
the testing device includes a plurality of immunoassay test strips.
Burg teaches a system wherein:
the testing device includes a plurality of immunoassay test strips (See Burg Fig. 1 and [0047] multiple test strips can be used in the image).
The system of Burg is applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include multiple immunoassay test strips as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to allow for multiple tests to be performed using a single sample (See Burg [0046]-[0048]).

Regarding claim 6, Lukkarinen in view of Burg discloses the system of claim 4 as discussed above. Lukkarinen discloses a system, wherein:
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Lukkarinen page 11 lines 3-15; the mobile device includes a camera ,
wherein the software application provides executable instructions that, when executed, cause the mobile device to:
initiate operation of the camera of the mobile device (See Lukkarinen page 3 lines 4-11; when analyzer tool application is selected the camera on the mobile device is activated);
capture the image of the at least a portion of the testing device (See Lukkarinen page 3 lines 4-11; camera is used to capture one or more images of the testing device);
compare one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strip (See Lukkarinen Page 7 lines 10-13; page 18 line 30 to page 19 line 6; page 7 line 34 to page 8 line 7; page 9 lines 27-33; server apparatus can compare the reaction level to limits, such as a normal level); and
present test results on the viewing screen (See Lukkarinen Page 16 lines 34-36; after the analysis is done, the results are sent to the mobile device).
Lukkarinen does not disclose a system wherein the software application provides executable instructions that, when executed, cause the mobile device to:
present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place.

present on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detect when an alignment of the alignment graphic and the alignment target has taken place; (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of the diagnostic instrument that the user can use to line up and overlay the testing device before taking the picture).
The system of Burg is applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to produce high quality and well lit image for the software to analyze (See Burg [0046]-[0048]).

Regarding claim 7, Lukkarinen in view of Burg discloses the system of claim 6 as discussed above. Lukkarinen discloses a system, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Lukkarinen Page 10 lines 20-25; the analyzer tool can store results of the test for later use, including use in trends. Therefore, the system can take results and compare them to saved results already done by the user).

Regarding claim 8, Lukkarinen in view of Burg discloses the system of claim 6 as discussed above. Lukkarinen discloses a system, wherein:
the diagnostic test results include a quantitative result (See Lukkarinen Page 7 lines 1-13, The system provides quantitative measuring of the biomarkers in a biological sample).

Regarding claim 9, Lukkarinen in view of Burg discloses the system of claim 8 as discussed above. Lukkarinen discloses a system, wherein:
the quantitative result includes a reaction rating (See Lukkarinen Page 7 lines 1-13, The system provides quantitative measuring of the biomarkers in a biological sample. The reaction results can include exact biomarker amounts or concentrations or in the form of a low or high amount of concentration compared to normal levels).

Regarding claim 12, Lukkarinen discloses a method comprising:
receiving, by a server from a mobile device, an image of at least a portion of a testing device based on a test performed by a user that is a subject of a test, wherein the image is a color image, and (See Lukkarinen page 12 lines 1-10, mobile device can take images of test device and send them to the server; page 2 lines 4-7, the device can be used at home, meaning the user is performing the test and taking the picture), wherein the testing device includes gold conjugate particles capable of conjugating with antibodies or antigens present in a biologic sample (See Lukkarinen page 25 lines 27 to page 26 line 
storing, by the server, the image on the server (See Lukkarinen Page 11 lines 16-27; image is transferred to server for analysis);
in a testing process, performing, by the server, digital image processing on the image, including:
analyzing the image to determine a … value of each of a plurality of pixels in the image, wherein the plurality of pixels is associated with a location in the image of the gold conjugate particles (See Lukkarinen Page 14 line 27 to page 15 line 33; the system can bring out pixels that are darker than most of the surrounding pixels (the darker pixels are those which have gold particles reacting with the antibodies or antigens));
storing the conjugate concentration metric in association with the user that is the subject of the test (See Lukkarinen Page 10 lines 20-25; the analyzer tool can store results of the test for later use.);
comparing the conjugate concentration metric to a control (See Lukkarinen Page 7 lines 10-13; page 18 line 30 to page 19 line 6; page 7 line 34 to page 8 line 7; page 9 lines 27-33; server apparatus can compare the reaction level to limits, such as a normal level); and
transmitting, by the server, one or more diagnostic test results to the mobile device (See Lukkarinen Page 16 lines 34-36; after the analysis is done, the results are sent to the mobile device).

analyzing the image to determine a color value of each of a plurality of pixels in the image, wherein the plurality of pixels is associated with a location in the image of the gold conjugate particles (as discussed above, Lukkarinen does determine a value to the pixel, but it discloses gray and black, not specifically “color.”);
wherein the color value of each of the plurality of pixels in the image is associated with a predetermined color having a color value range;
determine that the color value of certain ones of the plurality of pixels define the certain ones of the plurality of pixels as outliers; and
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels;
performing a quantitative metric conversion using the color value of each of the remaining pixels and a number of the remaining pixels to create a conjugate concentration metric, 
wherein the conjugate concentration metric is a single normalized color value indicating an overall concentration strength.
Burg teaches:
analyzing the image to determine a color value of each of a plurality of pixels in the image, wherein the plurality of pixels is associated with a location in the image of the gold conjugate particles (See Burg [0068] the system can compare color values, including a range of values.);
wherein the color value of each of the plurality of pixels in the image is associated with a predetermined color having a color value range (See Burg [0068] the system can compare color values, including a range of values.);
determine that the color value of certain ones of the plurality of pixels define the certain ones of the plurality of pixels as outliers (See Burg [0101] the quality of the identified regions is further improved by rejecting outlier points (i.e. pixels). In order to reject these outliers, the system is understood to be able to first identify which pixels are considered outliers.); and
discard the certain ones of the plurality of pixels determined to be outliers from remaining pixels (See Burg [0101] “Additionally, the quality of the identified CTP region is further improved by conditionally rejecting anomalous color points, which fall far outside of the nominally uniform color across the test panel. Such conditional rejection of outlier points presents a significant improvement in reducing error without altering raw data.”);
performing a quantitative metric conversion using the color value of each of the remaining pixels and a number of the remaining pixels to create a conjugate concentration metric (See Burg [0113] the corrected color value of the test strip (corrected by rejecting the outlier points in [0101]) is compared with color values from the corresponding standard to determine the analyte concentration of the sample solution. Therefore, the system used the color value of the remaining pixels as part of determining the concentration.), 
wherein the conjugate concentration metric is a single normalized color value indicating an overall concentration strength (See Burg [0068] the color strip is compared to a manufacturing interpretation color chart (MICC) in order to determine concentration. This comparison is an interpolation process. The MICC includes a plurality of color samples corresponding to the range of possible color changes of the CTP being tested. The various color samples correspond to CTP color change over a range of analyte concentrations or titration level (e.g. absent, normal, positive, very positive, etc.). These are examples of a normalized color values indicating an overall concentration strength.).
The method of Burg is applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include multiple immunoassay test strips and remove pixel outliers as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to avoid confusion and error that is inherent in color comparison based on changes in ambient lighting or impaired color vision of the user (See Burg [0005]).

Regarding claim 14, Lukkarinen discloses the method of claim 12 as discussed above. Lukkarinen does not disclose a method, wherein:
the testing device includes a plurality of immunoassay test strips.

the testing device includes a plurality of immunoassay test strips (See Burg Fig. 1 and [0047] multiple test strips can be used in the image).
The method of Burg is applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include multiple immunoassay test strips as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to allow for multiple tests to be performed using a single sample (See Burg [0046]-[0048]).

Regarding claim 16, Lukkarinen in view of Burg discloses the method of claim 14 as discussed above. Lukkarinen discloses a method, wherein:
the mobile device includes a camera, a viewing screen, and a software application stored thereon (See Lukkarinen page 11 lines 3-15; the mobile device includes a camera unit, feature phone or digital camera (both of these examples typically have viewing screens), and the analyzer tool (i.e. software application)), and
the method further comprising:
initiating operation of the camera of the mobile device (See Lukkarinen page 3 lines 4-11; when analyzer tool application is selected the camera on the mobile device is activated);
capturing, by the mobile device, the image of the at least a portion of the testing device (See Lukkarinen page 3 lines 4-11; camera is used to capture one or more images of the testing device);
comparing one or more results of processing the image to a control for each test line of each of the plurality of immunoassay test strip (See Lukkarinen Page 7 lines 10-13; page 18 line 30 to page 19 line 6; page 7 line 34 to page 8 line 7; page 9 lines 27-33; server apparatus can compare the reaction level to limits, such as a normal level); and
presenting test results on the viewing screen (See Lukkarinen Page 16 lines 34-36; after the analysis is done, the results are sent to the mobile device).
Lukkarinen does not disclose a system wherein the software application provides executable instructions that, when executed, cause the mobile device to:
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting when an alignment of the alignment graphic and the alignment target has taken place.
Burg teaches a system wherein the software application provides executable instructions that, when executed, cause the mobile device to:
presenting on the viewing screen of the mobile device an alignment graphic to be aligned with an alignment target of the testing device; detecting when an alignment of the alignment graphic and the alignment target has taken place; (See Burg [0064] user can capture an image of the testing device. The system also includes a virtual contour of 
The method of Burg is applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to produce high quality and well lit image for the software to analyze (See Burg [0046]-[0048]).

Regarding claim 17, Lukkarinen in view of Burg discloses the method of claim 16 as discussed above. Lukkarinen discloses a method, wherein:
the control is a dataset from previously conducted tests stored on a database and accessed by the software application (See Lukkarinen Page 10 lines 20-25; the analyzer tool can store results of the test for later use, including use in trends. Therefore, the system can take results and compare them to saved results already done by the user).

Regarding claim 18, Lukkarinen in view of Burg discloses the method of claim 16 as discussed above. Lukkarinen discloses a method, wherein:
the diagnostic test results include a quantitative result (See Lukkarinen Page 7 lines 1-13, The system provides quantitative measuring of the biomarkers in a biological sample).

Regarding claim 19, Lukkarinen in view of Burg discloses the method of claim 16 as discussed above. Lukkarinen discloses a method, wherein:
the quantitative result includes a reaction rating (See Lukkarinen Page 7 lines 1-13, The system provides quantitative measuring of the biomarkers in a biological sample. The reaction results can include exact biomarker amounts or concentrations or in the form of a low or high amount of concentration compared to normal levels).

Regarding claim 22, Lukkarinen in view of Burg discloses the system of claim 2 as discussed above. Lukkarinen does not disclose a method, wherein:
the predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof.
Burg teaches:
the predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof (See Burg [0114] the system can test for color values in the RGB (Red Green Blue) color space.).
The system of Burg is applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to avoid confusion and 

Regarding claim 23, Lukkarinen in view of Burg discloses the method of claim 12 as discussed above. Lukkarinen does not disclose a method, wherein:
the predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof.
Burg teaches:
the predetermined color includes one of a red (R) color value, a green (G) color value, a blue (B) color value, or a combination thereof (See Burg [0114] the system can test for color values in the RGB (Red Green Blue) color space.).
The method of Burg is applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to diagnostic tools that employ immunoassays. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include the image alignment steps as taught by Burg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to avoid confusion and error that is inherent in color comparison based on changes in ambient lighting or impaired color vision of the user (See Burg [0005]).

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318) in view of Burg (U.S. 2015/0308961), and further in view of Reed (U.S. 2017/0059566) and Wang (U.S. Patent No. 7,090,802).
Regarding claim 5, Lukkarinen in view of Burg discloses the system of claim 4 as discussed above. Lukkarinen does not disclose a system, wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG.
Reed teaches a system wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
Additionally, Wang teaches a system wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Wang Fig. 12; col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20; multi-strip test device which can be used for testing a sample for a plurality of hormones, including hCG).
The systems of Reed and Wang are applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the 

Regarding claim 15, Lukkarinen in view of Burg discloses the method of claim 4 as discussed above. Lukkarinen does not disclose a method, wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen and
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG.
Reed teaches a method wherein:
a test line of one of the plurality of immunoassay test strips includes Zika virus antigen (See Reed [0102] the test strip can be used to detect the presence of antigens associated with Zika virus)
Additionally, Wang teaches a method wherein:
a test line of another one of the plurality of immunoassay test strips includes an antibody suitable for binding with hCG (See Wang Fig. 12; col. 1, lines 15-21; col. 2, lines 12-14; col. 8, lines 58-63; col. 9, lines 10-12; col. 10, lines 11-18; col. 11, lines 6-20; 
The methods of Reed and Wang are applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to using immunoassay test strips for diagnostic purposes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include the Zika virus antigen test strip as taught by reed and the hCG test strip as taught by Wang. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to detect any pathogenic or infectious agent (see Reed [0082]) and in order to detect this biomarker (hCG) of recognized clinical importance, and specifically so that the prior art method could be adapted for the purpose of determining pregnancy (See Wang column 3 lines 50-63).


Claim 10-11 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lukkarinen (WO 2015/022318) in view of Burg (U.S. 2015/0308961), and further in view of Mink (U.S. 2017/0032092) and Apte (U.S. 2017/0002432).
Regarding claim 10, Lukkarinen in view of burg discloses the system of claim 2 as discussed above. Lukkarinen further discloses a system, wherein the server is further configured to:
determine if the diagnostic test results include a positive result (See Lukkarinen page 2 lines 14-26 part of the disclosed method includes showing the test results and conclusion drawn from the test (i.e. positive or negative results));
Lukkarinen does not disclose a system, wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determine whether the telemedicine initiation option is selected;
send the diagnostic test results from the server to a telemedicine provider;
send additional medical history information to the telemedicine provider; and
initiate a telemedicine conference with the telemedicine provider.
Mink teaches a system wherein the server is further configured to:
present, if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device
determine whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a system wherein the server is further configured to:
send the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
send additional medical history information to the telemedicine provider (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiate a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The systems of Mink and Apte are applicable to the system of Lukkarinen as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 11, Lukkarinen in view of Reed and Mink discloses the system of claim 10 as discussed above. Lukkarinen does not disclose a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription; and
communicate information relating to the issued prescription over the network to a pharmacy.
Mink teaches a system, wherein the server is further configured to:
receive, over a network, a notification relating to an issued prescription (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicate information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The system of Mink is applicable to the system of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lukkarinen to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).

Regarding claim 20, Lukkarinen in view of Burg discloses the method of claim 12 as discussed above. Lukkarinen discloses a method, further comprising:
determining, by the server, if the diagnostic test results include a positive result (See Lukkarinen page 2 lines 14-26 part of the disclosed method includes showing the test results and conclusion drawn from the test (i.e. positive or negative results));
Lukkarinen does not disclose a method, further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device;
determining whether the telemedicine initiation option is selected;
sending, by the server, the diagnostic test results from the server to a telemedicine provider;
sending, by the server, additional medical history information to the telemedicine provider; and
initiating, by the server, a telemedicine conference with the telemedicine provider.
Mink teaches a method further comprising:
presenting if the diagnostic test results include the positive result, a telemedicine initiation option on a screen of the mobile device 
determining whether the telemedicine initiation option is selected (See Mink [0020] selecting an option can result in additional screens appearing based on the selected button);
Additionally, Apte teaches a method further comprising:
sending, by the server, the diagnostic test results from the server to a telemedicine provider (See Apte [0085] transmit the disclosed diagnostic test information to a user device and/or other suitable entity (e.g. health professional));
sending, by the server, additional medical history information to the telemedicine provider; (See Apte [0096] the system can additionally communicate data from a user data base that includes user heal records); and
initiating, by the server, a telemedicine conference with the telemedicine provider (See Apte [0091] the system can include facilitating communication with a care provider (e.g. through telemedicine)).
The methods of Mink and Apte are applicable to the method of Lukkarinen as they all share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include the telemedicine options as taught by Mink and Apte. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Regarding claim 21, Lukkarinen in view of Reed and Mink discloses the method of claim 20 as discussed above. Lukkarinen does not disclose a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; and 
communicating information relating to the issued prescription over the network to a pharmacy.
Mink teaches a method, further comprising:
receiving, by the server over a network, a notification relating to an issued prescription; (See Mink [0036] the system can facilitate the health care provider sending a notification to the pharmacist that medication is being dispensed to the patient); and
communicating information relating to the issued prescription over the network to a pharmacy (See Mink [0020] user can be enrolled in the e-script network, which sends their prescriptions to the pharmacy of their choice).
The method of Mink is applicable to the method of Lukkarinen as they both share characteristics and capabilities, namely, they are directed to healthcare provided remotely. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lukkarinen to include the prescription and pharmaceutical steps as taught by Mink. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Lukkarinen in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 in view of Burg (U.S. 2015/0308961).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar to the limitations in claim 1 of U.S. Patent No. 9,857,372. The subject matter in the instant application amounts to claims which are generally narrower in scope. The claim in U.S. Patent No. 9,857,372 recites the use of “particles” that conjugate with the biologic sample. The instant application narrows the term down to “gold particles” in claims 2 and 12. Gold particles fall into the genus of “particles.” Further, the limitations that focus on determining “color” would have been obvious to include in order to avoid confusion and error that is inherent in color comparison based on changes in ambient lighting or impaired color vision of the user (See Burg [0005]). 

Claims 10-11 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,857,372 in view of Burg (U.S. 2015/0308961), and further in view of Mink (U.S. 2017/0032092) and Apte (U.S. 2017/0002432).
 Claims 10-11 and 20-21 depend on claim 2 and 12 respectively, which recites substantially similar limitations to claim 1 of U.S. Patent No. 9,857,372 (see discussion above). The subject matter in the instant application amounts to claims which are generally narrower in scope. The additional limitations in claims 10-11 and 20-21 pertaining to telemedicine and prescriptions would have been obvious to include in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).

Claims 2-9 and 12-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659 in view of Burg (U.S. 2015/0308961).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar to the limitations in claim 1-2, 4, and 6-7 of U.S. Patent No. 10,473,659. The subject matter in the instant application amounts to claims which are generally narrower in scope. The claim in U.S. Patent No. 10,473,659 recites the use of “particles” that conjugate with the biologic sample. The instant application narrows the term down to “gold particles” in claims 2 and 12. Gold particles fall into the genus of “particles.” Further, the limitations that focus on determining “color” would have been obvious to include .

Claims 10-11 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,473,659 in view of Burg (U.S. 2015/0308961), and further in view of Mink (U.S. 2017/0032092) and Apte (U.S. 2017/0002432).
 Claims 10-11 and 20-21 depend on claim 2 and 12 respectively, which recites substantially similar limitations to claim 2 of U.S. Patent No. 10,473,659 (see discussion above). The subject matter in the instant application amounts to claims which are generally narrower in scope. The additional limitations in claims 10-11 and 20-21 pertaining to telemedicine and prescriptions would have been obvious to include in order to create a more convenient environment for a user’s healthcare needs to be addressed with regards to time, location, and cost (See Mink [0007]) and also in order to alleviate diagnostic testing that can be time consuming, labor intensive, and prohibitively expensive (see Apte [0003]-[0004]).


Response to Arguments
Rejections under 35 U.S.C. 101
Applicant's arguments filed 10 September 2020 have been fully considered but they are not persuasive. The claims are directed to one of the enumerated categories of abstract ideas, mental processes. A human is more than capable of performing the method as interpreted in the parenthesis after each element in the corresponding section above. And those interpretations of the elements fall under the broadest reasonable interpretation of the limitations as they are currently presented. Further, the claims do not integrate the judicial exception into a practical application. 
Applicant argues that the claim elements include a technological improvement to the field of image analysis. This is not persuasive. There are not functional improvements to the technology of image analysis. The claims do not improve the functioning of a computer. The system performs an abstract idea using additional elements that are not enough to integrate it into a practical application (see the discussion above). 
Similarly, the claims do not include anything that make the claims amount to significantly more than the judicial exception. Applicant argues that the newly amended claim elements do not recite well-understood, routine, or conventional activity and therefore should be considered to amount to significantly more than the abstract idea. This is not persuasive. The newly amended claim elements are considered to be part of the abstract idea, and therefore are not considered additional elements. Because they are not considered to be additional elements, they are not considered under Step 2B of the analysis. For further discussion on these topics, see the corresponding section above.

Rejections under 35 U.S.C 103
Applicant’s arguments, filed 09 September 2021, with respect to the rejection(s) of the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously uncited portions of the Burg reference, as well as the other previously cited references.

Rejections under Nonstatutory Double Patenting
Applicant's arguments filed 09 September 2021, with respect to the nonstatutory double patenting rejections, have been fully considered but they are not persuasive. The amended claims as currently presented still remain rejected under nonstatutory double patenting in view of the references cited in the corresponding section above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626